Bean, J.,
concurring.—By the decided weight of authority, a county is not liable for an injury received from a defective highway, unless by statute; while the courts seem equally agreed that such liability exists as against a municipal corporation. The statute of 1854, which gives a remedy against a county for such an injury, also provided that an action might be maintained against a municipal corporation for a similar injury. So that at the adoption of the constitution a person injured by reason of a defective highway had a right of action, both by the common law and by statute, against the municipal corporation having supervision and control thereof; and yet, in O’Harra v. Portland, 3 Or. 525, this court held that an act of the legislature exempting the city of Portland from liability for an injury to the person, growing out of the defective condition of any street or sidewalk, was constitutional. And the doctrine of this case was recognized in Rankin v. Buckman, 9 Or. 253. If the legislature can constitutionally take away both the common law and statutory right of action against a municipal corporation for an injury received from a defective highway, it certainly can withdraw the statutory remedy against a county. The provision of the constitution under consideration in this case does not seem to have been noticed or considered by the courts in O'Harra v. Portland, but the result of that decision *321is fatal to plaintiff’s contention here, and I am not pre-. pared to say that such a conclusion, so far at least as the statutory right of action is concerned, is incorrect, and therefore concur in the result reached by the chief justice.